UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 December 13, 2011 Date of Report (Date of earliest event reported) ZORO MINING CORP. (Exact name of registrant as specified in its charter) Nevada 000-52550 Not applicable (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3040 North Campbell Ave. #110, Tucson, Arizona (Address of principal executive offices) (Zip Code) (520) 299-0390 Registrant’s telephone number, including area code Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 1.01 Entry into a Material Definitive Agreement The disclosure under Item 1.01 of this current report on Form 8-K is responsive to this Item and is hereby incorporated by reference. ITEM 3.02 UNREGISTERED SALES OF EQUITY SECURITIES One December 13, 2011, we accepted twelve subscription agreements and issued an aggregate of 7,866,666 units of our company to twelve investors at a price of $0.15 per unit for gross proceeds of $1,180,000.Each unit is comprised of one share of our common stock and one half of one share purchase warrant.One whle share purchase warrant is exercisable into one share of our common stock at an exercise price of $0.25 per share until December 13, 2013. we issued the securities to six non-U.S. persons (as that term is defined in Regulation S of the Securities Act of 1933, as amended) in which we relied on the registration exemption provided for in Regulation S and/or Section 4(2) of the Securities Act of 1933, as amended. SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS Item 9.01Financial Statements and Exhibits (d) Exhibits. Exhibit Description 10.1a Form of subscription agreement 10.1b Form of warrant certificate News release dated January 12, 2012 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ZORO MINING CORP. DATE: January 18, 2012. /s/ Harold Gardner Name: Harold Gardner Title: President/Chief Executive Officer 3
